Title: To George Washington from George Richards Minot, 7 August 1788
From: Minot, George Richards
To: Washington, George



Sir
Boston 7th August 1788

Permit me to offer for your perusal, a copy of the History of the late Insurrections &. in Massachusetts. The share which you had, in the great and glorious events of America, must interest your feelings in all subsequent transactions; and, I hope, this little narrative will not be unacceptable to you, as a continuance of information, upon the important subject of domestick History.
The difficulty of stating facts on the spot where they happen, and under the view of the actors, will readily occur; and must be my apology with you in reading the book. If this circumstance however, has had influence in checking the remarks of the writer, I hope it has had none, in the relating of the events, which is the part wherein the publick are most concerned.
General Lincoln has kindly offered to introduce my production to your notice; and, my confidence in the goodness of your character, has led me to anticipate a favourable reception to an

effort, which was dictated by a love of truth, and a wish to preserve the reputation of the country. With the highest respect, I am, Sir, Your most obedient, & most humble Servant,

George Richards Minot

